          Case 1:18-cv-01596-APM Document 9 Filed 11/05/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

       DEMOCRACY FORWARD             )
       FOUNDATION,                   )
                                     )
             Plaintiff,              )
                                     )               Civil Action No. 1:18-cv-01596 (APM)
                     v.              )
                                     )
       U.S. DEPARTMENT OF            )
       EDUCATION,                    )
                                     )
             Defendant.              )
       _____________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s October 5, 2018, Minute Order, Defendant U.S. Department of

Education (“ED”) and Plaintiff Democracy Forward Foundation (collectively, “the Parties”)

provide the following Joint Status Report to the Court. The parties conferred on November 5, 2018

by telephone. The parties were unable to reach agreement on the rate of production and, as such,

have incorporated separate statements in this Joint Status Report.

                                     Defendant’s Statement

   1. Plaintiff filed its Complaint in this action (ECF No. 1) on July 5, 2018, pursuant to the

Freedom of Information Act (“FOIA”). Defendant answered on August 10, 2018 (ECF No. 6).

   2. Defendant has completed running three of four new searches based on the narrowed

parameters agreed to by the Parties. The first search resulted in 1,097 e-mails (1,276 items); the

second search resulted in 1,473 e-mails (1,755 items); and the third search resulted in 566 e-mails

(687 items).

   3. Defendant proposes to complete its searches and begin processing 400 records per month

on December 1, 2018, with a first production of relevant, non-exempt records to be made to

Plaintiff on or before January 2, 2019.
            Case 1:18-cv-01596-APM Document 9 Filed 11/05/18 Page 2 of 5



    4. Defendant proposes to file another Joint Status Report no later than January 4, 2019, setting

forth recommendations for further proceedings.

                                        Plaintiff’s Statement

    5. As explained in the parties’ last Joint Status Report, Plaintiff “agreed to narrow its search

parameters in an effort to facilitate production.” ECF No. 8 at 1. Defendant also agreed that “[o]nce

the searches are run, Defendant will propose a production schedule” (id.), so that the parties could

resolve disputes regarding that schedule without the Court’s intervention.

    6. Pursuant to that goal, counsel for Plaintiff emailed counsel for Defendant on October 29

and November 1 to inquire about Defendants’ proposed production schedule. Counsel for

Defendant responded on November 1, informing counsel for Plaintiff that agency counsel was in

the process of checking with the individual who performed the searches.

    7. On November 5, counsel for Defendant sent counsel for Plaintiff a draft status report

containing the proposed production schedule described in Defendant’s statement.

    8. That afternoon, Plaintiff and Defendant conferred via telephone regarding the proposed

schedule. Counsel for Defendant would not agree to alter either the 400 records-per-month

timeframe or the proposed January 2, 2019 initial production date. Counsel for Defendant did not

identify any special circumstances requiring a 400 records-per-month production rate, instead

averring that 400 records is within the average for FOIA cases. Assuming no duplicate records,

production of Defendant’s first three searches would take nearly nine months under the proposed

schedule.

    9. Courts have ordered production rates substantially higher than 400 records-per-month

where the records sought are of particular interest to the public. See, e.g., Seavey v. Dep’t of Justice,

266 F. Supp. 3d 241, 248 (D.D.C. 2017); Clemente v. Fed. Bureau of Investigation, 71 F. Supp.



                                                   2
           Case 1:18-cv-01596-APM Document 9 Filed 11/05/18 Page 3 of 5



3d 262, 269 (D.D.C. 2014). Here, the records sought by Plaintiff are essential to the public’s

understanding of the connections between top officials of the Department of Education and for-

profit colleges and accreditors. In particular, one subject of the request, Diane Jones, recently

recommended that the Department again grant provisional recognition to an accreditor with a

history of failing to conduct sufficient oversight of for-profit colleges. 1 As a bare minimum,

however, courts have held that 500 records-per-month is a presumptively reasonable figure. See,

e.g., Middle E. Forum v. U.S. Dep't of Homeland Sec., 297 F. Supp. 3d 183, 187 & n.3 (D.D.C.

2018) (collecting cases).

    10. Furthermore, there is no reason for Defendant to wait until December 1, 2018 to begin

processing records, only to actually produce them one month later, on January 2, 2019. Counsel

for Defendants did not identify any special circumstances requiring such a delay.

    11. Based on the foregoing, Plaintiff respectfully requests that the Court order Defendant to

process documents at a rate of 750 records-per-month. Plaintiff also respectfully requests that the

Court order Defendant to complete a first production of relevant, non-exempt records on December

1, 2018, with subsequent productions on a monthly basis. Under either proposed schedule, Plaintiff

agrees to Defendant’s proposal to submit another Joint Status Report on January 4, 2019.

Dated: November 5, 2018

Respectfully submitted,




1
         See Paul Fain, New Life for ACICS, Inside Higher Ed (Oct. 1, 2018),
https://www.insidehighered.com/news/2018/10/01/trump-administration-recommends-restoration-acics-accreditor-
remains-controversial.


                                                      3
         Case 1:18-cv-01596-APM Document 9 Filed 11/05/18 Page 4 of 5



JESSIE K. LIU                                   By:_/s/ John T. Lewis
D.C. Bar No. 472845                             Javier M. Guzman, D.C. Bar No. 462679
United States Attorney                          John T. Lewis, D.C. Bar No. 1033826
                                                Democracy Forward Foundation
DANIEL F. VAN HORN                              P.O. Box 34553
D.C. Bar No. 924092                             Washington, DC 20043
Chief, Civil Division                           (202) 448-9090
                                                jguzman@democracyforward.org
By: /s/ Scott Leeson Sroka (with consent)       jlewis@democracyforward.org
SCOTT LEESON SROKA
Member of New York Bar                          Counsel for Plaintiff
Assistant United States Attorney
555 Fourth Street, N.W.
Washington, D.C. 20530
Telephone: 202-252-7113
Scott.Sroka@usdoj.gov

Counsel for Defendant




                                            4
          Case 1:18-cv-01596-APM Document 9 Filed 11/05/18 Page 5 of 5



                                     CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM-ECF system.



                                                       /s/ John T. Lewis
                                                       John T. Lewis




                                                  5
